Citation Nr: 0210798	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  02 04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1984.  The is appeal comes to the Board of Veterans' 
Appeals (Board) from a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

FINDING OF FACT

The bronchial asthma daily inhalational therapy.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
bronchial asthma have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  In this regard, the information and 
evidence needed is that which would demonstrate that an 
increased evaluation was warranted.  Such action was 
accomplished by means of statement of the case.  Second, VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C. § 5103A (West 
Supp. 2002).

In this regard She was not specifically informed of the VCAA 
and what records the VA would obtain and what records she 
should obtain.  However, she has submitted her own private 
medical records.  Also during the hearing before the 
undersigned member of the Board sitting at the RO in June 
2002 she indicated that there were no pertinent VA records 
which were not on file.  In conjunction with the hearing she 
submitted additional private medical records.  Also, the 
veteran has undergone a VA examination.  As such the Board 
finds that the provisions of the VCAA are satisfied and a 
current decision is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) and Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).   

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4.

Diagnostic Code 6602 provides for the evaluation of bronchial 
asthma.  A 10 percent disability rating is warranted for FEV-
1 levels of 71 to 80 percent of predicted, FEV-1/FVC levels 
of 71 to 80 percent, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent rating is warranted for 
FEV-1 levels of 56 to 70 percent, FEV-1/FVC levels of 56 to 
70 percent, or daily inhalation or oral bronchodilator 
therapy or; inhalation anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 levels of 40-to 55 
percent, FEV-1/FVC levels of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2001).

In the veteran's April 2002 substantive appeal she asserts 
that a 30 rating is warranted for her service-connected 
bronchial asthma.

The service medical records shows that at the time of the 
entrance examination bronchial asthma was noted.  The service 
medical records show that the veteran was treated for 
bronchial asthma and was discharged from active duty due to 
the asthma.
The RO service-connected bronchial asthma in May 1984 based 
on a finding that bronchial asthma was aggravated by her 
brief service in Air Force.  The service-connected 
respiratory condition has been rated as 10 percent disabling 
since November 1987.  She filed her claim for an increased 
rating in September 1999.

There is now evidence from the veteran's treating physician 
that the veteran is on daily inhalation therapy for her 
service-connected bronchial asthma.  June 2000 records from 
the Atlanta Allergy & Asthma Clinic and a June 2002 statement 
from the veteran's treating physician both show that she is 
on two different twice a day inhalers.  The Board therefore 
concludes that a 30 percent disability evaluation may be 
assigned for the veteran's service-connected asthma under the 
new rating criteria because she is on daily inhalation 
therapy.  

However, an evaluation in excess of 30 percent is not 
warranted.  The pulmonary function studies taken during a VA 
examination in October 1999 showed pre-bronchodilator FEV-1 
of 88 percent, with pre-bronchodilator FEV-1/FVC of 87 
percent, which does not approximate findings required for a 
60 percent disability rating.  Likewise, the private 
pulmonary function studies from the Atlanta Allergy & Asthma 
Clinic do not show findings that satisfy the criteria for 60 
percent.  

The private medical records show that she was seen in August 
2001 for an exacerbation of the asthma.  A January 2002 
report indicates that she had been seen recently and received 
a shot of Depo Medrol.  Her condition worsened and later that 
night she went to the emergency room and had a few more days 
of steroids.  At her hearing she described the frequency and 
severity of the asthma.  However, this evidence does not 
demonstrate that the veteran is going to the doctor at least 
monthly for required care of exacerbations of bronchial 
asthma or that she is on an intermittent course of systemic 
corticosteroids.  Thus, the criteria for a 60 percent rating 
have not been met. 

Accordingly, the Board finds that the severity of the 
veteran's bronchial asthma warrants a 30 percent disability 
evaluation but no higher under the current schedular 
criteria. 

ORDER

Entitlement to an increased evaluation of 30 percent for 
service-connected asthma is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

